DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goedegebuure et al US 20120311428 (hereinafter Goedegebuure) in view of Marano et al US 20090292930 (hereinafter Marano) in further view of Eshel et al US 20120124009 (hereinafter Eshel).

	As to claim 1,  Goedegebuure teaches a system of image forming apparatuses (Figure 6) comprising: a plurality of image forming apparatuses comprising a first image forming apparatus having a first security status (paragraph 26; Figure 6 -user device 620 or user device 630 shown in Figure 6; the user devices 620 or 630 have security status since devices connected to a network have a security status; also paragraph 47 recites the security status of the document as “open, close, expired, active, inactive”) and a second image forming apparatus having a second security status (user device 620 or user device 630 shown in Figure 6; the user devices 620 or 630 have security status since device connected to a network have a security status; also paragraph 47 recites the security status of the document as “open, close, expired, active, inactive”);  5a processor in communication with the plurality of image forming apparatuses (Figure 6, reference number 605; the network-based commerce system disclosed with a processor, also recited in paragraph 32, to enable the communication with the user devices 620 and 630); and a memory coupled to and readable by the processor, the memory storing a set of program instructions which, when executed by the processor (paragraph 30 recites “…all configured to communicate with each other e.g., (via a bus, shared memory…)” the network-based commerce system in  Figure 6 reference number 605 has a memory for storing a set of program instructions which is being executed by a processor to enable the communication with the user devices 620 or 630), configures the processor to receive a first electronic document at the first image forming apparatus (paragraph 20); generate a first expiration parameter for the first electronic document (the first document is associated with an expiration period, paragraph 22);  10modify the first electronic document to generate a second (Figure 9, step 930; paragraph 47, “the generation module 730 generates the second document 140 based on the first document 130”); generate a second expiration parameter for the second electronic document (paragraph 22 suggest an expiration parameter for a document; paragraph 36 “the second document 140 may be a substitute for the first document 130 subsequent to expiration of a predetermined time of availability (e.g., in which the first document 130 is available for provision)…”).
Goedegebuure does not teach store the first electronic document at the first image forming apparatus and the second electronic document at the second image forming apparatus; make the first electronic document unavailable according to the first expiration 15parameter; and make the second electronic document unavailable according to the second expiration parameter.
Marano teaches store the first electronic document at the first image forming apparatus (paragraph 26, the document having confidential content is being downloaded to the user computer having the permission to access to it, see also paragraph 29, “the details of the user computer security level may be stored on the security server and/or cached locally on the respective user computers”) and the second electronic document at the second image forming apparatus (paragraph 26, the document without confidential contents can be downloaded by other devices which don’t have the permission to access to the document with confidential contents; see also paragraph 29, “the details of the user computer security level may be stored on the security server and/or cached locally on the respective user computers”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goedegebuure according to the teaching of Marano to modify a document with confidential contents to generate a document without confidential contents because this will allow a document to be shared with other people more effectively (paragraph 5 of Marano). 
The combination of Goedegebuure and Marano fail to teach make the first electronic document unavailable according to the first expiration 15parameter; and make the second electronic document unavailable according to the second expiration parameter.
Eshel teaches make the first electronic document unavailable according to the first expiration 15parameter (paragraph 33, the expiration timeout is being assigned to allow the data to be accessed and when the assigned expiration timeout is being reached, the device storing the said data is being disconnected from the network so that the said data could not be accessed by other device in the network); and make the second electronic document unavailable according to the second expiration parameter(paragraph 33, the expiration timeout is being assigned to allow the data to be accessed and when the assigned expiration timeout is being reached, the device storing the said data is being disconnected from the network so that the said data could not be accessed by other device in the network).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure and Marano according to the teaching of Eshel to prevent the documents stored in the user devices to be shared with other devices over the network when the expiration timeout has been reached and ensuring data integrity (paragraph 4 of Eshel).

As to claim 9, Goedegebuure  teaches a method for accessing documents having confidential information in a system of 25image forming apparatuses (Figures 6 and 9), the method comprising: receiving a first electronic document at a first image forming apparatus having a first security status (as shown in Figure 6, the network-based commerce system includes the database 615 which stores the first document, Figure 8, reference number 130. As a result the database 615 is considered to have a first security status to receive a first electronic document; also paragraph 47 recites the security status of the document as “open, close, expired, active, inactive”); generating a first expiration parameter for the first electronic document (the first document is associated with an expiration period paragraph 22); modifying the first electronic document to generate a second electronic document (Figure 9, step 930);  30generating a second expiration parameter for the second electronic document (paragraph 22 suggest an expiration parameter for a document; paragraph 36 “the second document 140 may be a substitute for the first document 130 subsequent to expiration of a predetermined time of availability (e.g., in which the first document 130 is available for provision)…”). 
Goedegebuure does not teach storing the first electronic document at the first image forming apparatus and the second electronic document at a second image forming apparatus having a second security status;  46making the first electronic document unavailable according to the first expiration parameter; and making the second electronic document unavailable according to the second expiration parameter.
Marano teaches storing the first electronic document at the first image forming apparatus (paragraph 26, the document having confidential content is being downloaded to the user computer having the permission to access to it) and the second electronic document at a second image forming apparatus having a second security status(paragraph 26, the document without confidential contents can be downloaded by other devices which don’t have the permission to access to the document with confidential contents).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goedegebuure according to the teaching of Marano to modify a document with confidential contents to generate a document without confidential contents because this will allow a document to be shared with other people more effectively. 
The combination of Goedegebuure and Marano fail to teach making the first electronic document unavailable according to the first expiration parameter; and making the second electronic document unavailable according to the second expiration parameter.
Eshel teaches making the first electronic document unavailable according to the first expiration parameter (paragraph 33, the expiration timeout is assigned to allow the data to be accessed and when the assigned expiration timeout has been reached, the device storing the said data is disconnected from the network so that the said data could not be accessed by other devices in the network); and making the second electronic document unavailable according to the second expiration parameter(paragraph 33, the expiration timeout is assigned to allow the data to be accessed and when the assigned expiration timeout has been reached, the device storing the said data is being disconnected from the network so that the said data could not be accessed by other device in the network).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure and Marano according to the teaching of Eshel to prevent the documents stored in the user devices to be shared with other devices over the network when the expiration timeout has been reached and ensuring data integrity (paragraph 4 of Eshel).

Claims 2- 4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goedegebuure et al US 20120311428 (hereinafter Goedegebuure) in view of Marano et al US 20090292930 (hereinafter Marano) in further view of Eshel et al US 20120124009 (hereinafter Eshel) in further view of Kaida US 20130128310 (hereinafter Kaida).

With respect to claim 2, Goedegebuure teaches the first security status and the second security states associated with the document as recited in claim 1 above. The combination of Goedegebuure, Marano, and Eshel does not teach wherein the first expiration 20parameter includes a first expiration parameter threshold associated with the first security status and the second expiration parameter includes a second expiration parameter threshold associated with the second security status.
Kaida wherein the first expiration 20parameter includes a first expiration parameter threshold associated with the first security status (Figure 1, reference number 3a, Figure 19 discloses the “START DATE AND TIME” and “END DATE AND TIME” for the expiration parameter threshold for MFP_01, paragraph 117 recites “MFP_01 is selected and the permitted term is set from 2011/01/01 0:00 to NULL”, see also paragraphs 121 and 123. The first security status is active (permitted period)/inactive status inherent to the availability of the document when accessed by the MFP_01 device) and the second expiration parameter includes a second expiration parameter threshold associated with the second security status (Figure 1, reference number 3b, Figure 19 discloses the “START DATE AND TIME” and “END DATE AND TIME” for the expiration parameter threshold for MFP_02, paragraph 117 recites “MFP_02 is selected and the permitted term is set from 2011/01/01 0:00 to 2011/01/31 23:59”, see also paragraphs 121 and 124. The second security status is active/inactive status inherent to the availability of the document when accessed by the MFP_02 device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, and Eshel according to the teaching of Kaida to limit access to each page of a document and allow the security of the document to be managed more effectively (paragraph 34 of Kaida).

As to claim 3, the combination of Goedegebuure, Marano, and Eshel fail to teach wherein the first expiration 25parameter threshold is lower than the second expiration parameter threshold.
Kaida teaches wherein the first expiration 25parameter threshold is lower than the second expiration parameter threshold (paragraph 117 and Figure 19 shows for page 3 of the document MFP_01 is set to NULL date and time, while MFP_02 is set to 2011/01/01 0:00 to 2011/01/31 23:59 which is a higher parameter than NULL).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, and Eshel according to the teaching of Kaida to limit access to each page of a document and allow the security of the document to be managed more effectively (paragraph 34 of Kaida).


As to claim 4, Goedegebuure teaches wherein the first expiration parameter (paragraph 22) include period of time for the first and second electronic documents (paragraph 20; Figure 9, step 930; paragraph 47, “the generation module 730 generates the second document 140 based on the first document 130”) to be stored on the first and second image forming apparatuses, respectively (Figure 6, reference numbers 620 and 630).
The combination of Goedegebuure, Marano, and Eshel fail to teach wherein the second expiration parameter include periods of time for the first and second electronic documents to be stored on the first and second image forming apparatuses, respectively.
Kaida teaches wherein the first and second expiration parameters include periods of time for the first and second electronic documents to be stored on the first and second image forming apparatuses, respectively (Figure 19 shows the first and second expiration parameters periods of time for the pages of document stored in MFP_01 and MFP_02, the first and second image forming apparatuses).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, and Eshel according to the teaching of Kaida to limit access to each page of a document and allow the security of the document to be managed more effectively (paragraph 34 of Kaida).

As to claim 10, Goedegebuure teaches the first security status and the second security states associated with the document as recited in claim 9 above. The combination of Goedegebuure, Marano, and Eshel does not teach generating a first expiration parameter threshold associated with the first security status for the first expiration parameter; and generating a second expiration parameter threshold associated with the second 10security status for the second expiration parameter.
Kaida teaches generating a first expiration parameter threshold associated with the first security status for the first expiration parameter(Figure 1, reference number 3a, Figure 19 discloses the “START DATE AND TIME” and “END DATE AND TIME” for the expiration parameter threshold for MFP_01, paragraph 117 recites “MFP_01 is selected and the permitted term is set from 2011/01/01 0:00 to NULL”, see also paragraphs 121 and 123. The first security status is active (permitted period)/inactive status inherent to the availability of the document when accessed by the MFP_01 device); and generating a second expiration parameter threshold  associated with the second 10security status for the second expiration parameter(Figure 1, reference number 3b, Figure 19 discloses the “START DATE AND TIME” and “END DATE AND TIME” for the expiration parameter threshold for MFP_02, paragraph 117 recites “MFP_02 is selected and the permitted term is set from 2011/01/01 0:00 to 2011/01/31 23:59”, see also paragraphs 121 and 124. The second security status is active/inactive status inherent to the availability of the document when accessed by the MFP_02 device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, and Eshel according to the teaching of Kaida to limit access to each page of a document and allow the security of the document to be managed more effectively (paragraph 34 of Kaida).

As to claim 11, the combination of Goedegebuure, Marano, and Eshel fail to teach wherein the first expiration 25parameter threshold is lower than the second expiration parameter threshold.
Kaida teaches wherein the first expiration 25parameter threshold is lower than the second expiration parameter threshold (paragraph 117 and Figure 19 shows for page 3 of the document MFP_01 is set to NULL date and time, while MFP_02 is set to 2011/01/01 0:00 to 2011/01/31 23:59 ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, and Eshel according to the teaching of Kaida to limit access to each page of a document and allow the security of the document to be managed more effectively (paragraph 34 of Kaida).

As to claim 12, Goedegebuure teaches wherein the first expiration parameter (paragraph 22) include period of time for the first and second electronic documents (paragraph 20; Figure 9, step 930; paragraph 47, “the generation module 730 generates the second document 140 based on the first document 130”) to be stored on the first and second image forming apparatuses, respectively (Figure 6, reference numbers 620 and 630).
The combination of Goedegebuure, Marano, and Eshel fail to teach wherein the second expiration parameter include periods of time for the first and second electronic documents to be stored on the first and second image forming apparatuses, respectively.
Kaida teaches wherein the first and second expiration parameters include periods of time for the first and second electronic documents to be stored on the first and second image forming apparatuses, respectively (Figure 19 shows the first and second expiration parameters periods of time for the pages of document stored in MFP_01 and MFP_02, the first and second image forming apparatuses).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, and Eshel according to the teaching of Kaida to limit access to each page of a document and allow the security of the document to be managed more effectively (paragraph 34 of Kaida).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goedegebuure et al US 20120311428 (hereinafter Goedegebuure) in view of Marano et al US 20090292930 (hereinafter Marano) in further view of Eshel et al US 20120124009 (hereinafter Eshel) in further view of Tamura US 20180081608 (hereinafter Tamura).

As to claim 5, Goedegebuure, Marano, and Eshel fail to teach wherein the first and second expiration parameters include numbers of time that the first and second electronic documents are printed.
Tamura teaches wherein the first and second expiration parameters include numbers of time that the first and second electronic documents are printed (paragraph 91 discloses “management server 2 recalculates  notification expiration times….which are expiration times by which a notification indicating that the total number of pages printed by the MFPs 1a and 1b becomes equal to the upper limit on the number of printable pages…”).
It would have been obvious to one having ordinary before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, and Eshel according to the teaching of Tamura to manage the total number of pages printed by the image forming apparatuses (paragraph 23 of Tamura).

As to claim 13, Goedegebuure, Marano, and Eshel fail to teach wherein the first and second expiration parameters include 20numbers of time that the first and second electronic documents are printed.
Tamura teaches wherein the first and second expiration parameters include numbers of time that the first and second electronic documents are printed (paragraph 91 discloses “management server 2 recalculates  notification expiration times….which are expiration times by which a notification indicating that the total number of pages printed by the MFPs 1a and 1b becomes equal to the upper limit on the number of printable pages…”).
It would have been obvious to one having ordinary before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, and Eshel according to the teaching of Tamura to manage the total number of pages printed by the image forming apparatuses (paragraph 23 of Tamura).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goedegebuure et al US 20120311428 (hereinafter Goedegebuure) in view of Marano et al US 20090292930 (hereinafter Marano) in further view of Eshel et al US 20120124009 (hereinafter Eshel) in further view of Schneck et al US 5933498 (hereinafter Schneck).
	As to claim 6, the combination of Goedegebuure, Marano, and Eshel fail to teach wherein the first and second expiration parameters include numbers of times that the first and second electronic documents are accessed.
	Schneck teaches wherein the first and second expiration parameters include numbers of times that the first and second electronic documents are accessed (column 30, lines 55-60).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, and Eshel according to the teaching of Schneck to assign an allowable number of times to access a document because this will allow the security of the documents to be managed more effectively and ensuring data are distributed only to authorized users (column 3, lines 37-38 of Schneck).

As to claim 14, the combination of Goedegebuure, Marano, and Eshel fail to teach wherein the first and second expiration parameters include numbers of times that the first and second electronic documents are accessed.
	Schneck teaches wherein the first and second expiration parameters include numbers of times that the first and second electronic documents are accessed (column 30, lines 55-60).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, and Eshel according to the teaching of Schneck to assign an allowable number of times to access a document because this will allow the security of the documents to be managed more effectively and ensuring data are distributed only to authorized users (column 3, lines 37-38 of Schneck).

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goedegebuure et al US 20120311428 (hereinafter Goedegebuure) in view of Marano et al US 20090292930 (hereinafter Marano) in further view of Eshel et al US 20120124009 (hereinafter Eshel) in further view of Kaida US 20130128310 (hereinafter Kaida) in further view of Ogura et al US 20150227551 (hereinafter Ogura).

As to claim 7, the combination of Goedegebuure, Marano, Eshel, and Kaida fail to teach wherein the processor is further configured to determine if the first expiration parameter exceeds the first expiration parameter threshold; and delete the first electronic document from the first image forming apparatus if the first 15expiration parameter exceeds the first expiration parameter threshold.
Ogura teaches wherein the processor is further configured to determine if the first expiration parameter exceeds the first expiration parameter threshold (paragraph 25 discloses “the CPU determines whether or not the expiration date of the file document stored in the RAM 33 has passed”); and delete the first electronic document from the first image forming apparatus if the first 15expiration parameter exceeds the first expiration parameter threshold (paragraph 25 discloses “the CPU 31 deletes the file document whose expiration date has passed”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, Eshel, and Kaida according to the teaching of Ogura to assigned different expiration date for documents because this will allow the security of the documents to be managed more effectively.

As to claim 8, the combination of Goedegebuure, Marano, Eshel, and Kaida fail to teach wherein the processor is further configured to determine if the second expiration parameter exceeds the second expiration parameter 20threshold; and delete the second electronic document from the second image forming apparatus if the second expiration parameter exceeds the second expiration parameter threshold.
Ogura teaches wherein the processor is further configured to determine if the second expiration parameter exceeds the second expiration parameter 20threshold(paragraph 25 discloses “the CPU determines whether or not the expiration date of the file document stored in the RAM 33 has passed”); and delete the second electronic document from the second image forming apparatus if the second expiration parameter exceeds the second expiration parameter threshold(paragraph 25 discloses “the CPU 31 deletes the file document whose expiration date has passed”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, Eshel, and Kaida according to the teaching of Ogura to assigned different expiration date for documents because this will allow the security of the documents to be managed more effectively.

As to claim 15, the combination of Goedegebuure, Marano, Eshel, and Kaida fail to teach determining if the first expiration parameter exceeds the first expiration parameter threshold; and deleting the first electronic document from the first image forming apparatus if the first expiration parameter exceeds the first expiration parameter threshold.
Ogura teaches determining if the first expiration parameter exceeds the first expiration parameter threshold (paragraph 25 discloses “the CPU determines whether or not the expiration date of the file document stored in the RAM 33 has passed”); and deleting the first electronic document from the first image forming apparatus if the first expiration parameter exceeds the first expiration parameter threshold(paragraph 25 discloses “the CPU 31 deletes the file document whose expiration date has passed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention modify the combination of Goedegebuure, Marano, Eshel, and Kaida according to the teaching of Ogura to assigned different expiration date for documents because this will allow the security of the documents to be managed more effectively.

As to claim 16, the combination of Goedegebuure, Marano, Eshel, and Kaida fail to teach determining if the second expiration parameter exceeds the second expiration parameter threshold; and  47deleting the second electronic document from the second image forming apparatus if the second expiration parameter exceeds the second expiration parameter threshold.
Ogura teaches determining if the second expiration parameter exceeds the second expiration parameter threshold(paragraph 25 discloses “the CPU determines whether or not the expiration date of the file document stored in the RAM 33 has passed”); and  47deleting the second electronic document from the second image forming apparatus if the second expiration parameter exceeds the second expiration parameter threshold(paragraph 25 discloses “the CPU 31 deletes the file document whose expiration date has passed”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention modify the combination of Goedegebuure, Marano, Eshel, and Kaida according to the teaching of Ogura to assigned different expiration date for documents because this will allow the security of the documents to be managed more effectively.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goedegebuure et al US 20120311428 (hereinafter Goedegebuure) in view of Marano et al US 20090292930 (hereinafter Marano) in further view of Eshel et al US 20120124009 (hereinafter Eshel) in further view Mehra et al US 20130067188(hereinafter Mehra).

As to claim 17, Goedegebuure teaches a method for managing documents having confidential information on a system of 5image forming apparatuses(Figures 6 and 9), the method comprising: receiving a first electronic document at a first image forming apparatus having a first security status(as shown in Figure 6, the network-based commerce system includes the database 615 which stores the first document, Figure 8, reference number 180. As a result, the database 615 is considered to have a first security status to receive a first electronic document); modifying the first electronic document to generate a second electronic document(Figure 9, step 930).
Goedegebuure does not teach storing the first electronic document at the first image forming apparatus and the 10second electronic document at a second image forming apparatus having a second security status; determining if one of the first image forming apparatus and the second image forming apparatus is to be removed from the system of image forming apparatuses within a predetermined length of time;  15determining a third image forming apparatus having the first security status if the first image forming apparatus is to be removed or having the second security status if the second image forming apparatus is to be removed; and transferring the respective first electronic document or the second electronic document to the third image forming apparatus.
Marano teaches storing the first electronic document at the first image forming apparatus (paragraph 26, the document having confidential content is being downloaded to the user computer having the permission to access to it) and the 10second electronic document at a second image forming apparatus having a second security status(paragraph 26, the document without confidential contents can be downloaded by other devices which don’t have the permission to access to the document with confidential contents).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goedegebuure according to the teaching of Marano to modify a document with confidential contents to generate a document without confidential contents because this will allow a document to be shared with other people more effectively. 
The combination of Goedegebuure and Marano fail to teach determining if one of the first image forming apparatus and the second image forming apparatus is to be removed from the system of image forming apparatuses within a predetermined length of time;  15determining a third image forming apparatus having the first security status if the first image forming apparatus is to be removed or having the second security status if the second image forming apparatus is to be removed; and transferring the respective first electronic document or the second electronic document to the third image forming apparatus.
Eshel teaches determining if one of the first image forming apparatus and the second image forming apparatus is to be removed from the system of image forming apparatuses within a predetermined length of time(paragraph 33, the expiration timeout is being assigned to allow the data to be accessed and when the assigned expiration timeout is being reached, the note storing the said data is being disconnected from the network so that the said data could not be accessed by other device in the network; for the second image forming apparatus the expiration timeout is being assigned to allow the data to be accessed and when the assigned expiration timeout is being reached, the device storing the said data is being disconnected from the network so that the said data could not be accessed by other device in the network).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure and Marano according to the teaching of Eshel to disconnect the user device 620 and 630 of Goedegebuure when the expiration timeout associated with the documents stored in the user devices 620 and 630 of Goedegebuure has been reached. This will prevent the documents stored in the user devices to be shared with other devices over the network when the expiration timeout has been reached.
The combination of Goedegebuure, Marano, and Eshel fail to teach determining a third image forming apparatus having the first security status if the first image forming apparatus is to be removed or having the second security status if the second image forming apparatus is to be removed; and transferring the respective first electronic document or the second electronic document to the third image forming apparatus.
Mehra teaches determining a third image forming apparatus having the first security status if the first image forming apparatus is to be removed or having the second security status if the second image forming apparatus is to be removed (paragraphs 20 and 36) ; and transferring the respective first electronic document or the second electronic document to the third image forming apparatus (paragraph 20 and 36 discloses multiple devices for storing data and when of the storage device is being removed from the network, other device is being substituted for the removed storage device for storing incoming data).
It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, and Eshel according to the teaching of Mehra to determine if a third image forming apparatus having the same security status as the first or second image forming apparatuses connects to a network when the first and/or second image forming apparatuses is disconnected from said network and to substitute the  first or second image forming apparatuses with the third image forming apparatus to receive the transmitted data when the third image forming apparatus is being connected to said network because this will allow the electronic documents to be handled more effectively. 

As to claim 20, the combination of Goedegebuure, Marano, and Eshel fail to teach transferring the first electronic document or the second electronic document to a fourth image forming apparatus closer to the first 30image forming apparatus or the second image forming apparatus than the third image forming apparatus.
Mehra teaches transferring the first electronic document or the second electronic document to a fourth image forming apparatus closer to the first 30image forming apparatus or the second image forming apparatus than the third image forming apparatus(paragraph 20 and 36 discloses multiple devices for storing data and when of the storage device is being removed from the network, other device is being substituted for the removed storage device for storing incoming data).
It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, and Eshel according to the teaching of Mehra to determine if a third image forming apparatus having the same security status as the first or second image forming apparatuses connects to a network when the first and/or second image forming apparatuses is disconnected from said network and to substitute the  first or second image forming apparatuses with the third image forming apparatus to receive the transmitted data when the third image forming apparatus is being connected to said network because this will allow the electronic documents to be handled more effectively. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goedegebuure et al US 20120311428 (hereinafter Goedegebuure) in view of Marano et al US 20090292930 in further view of Eshel et al US 20120124009 (hereinafter Eshel) in further view Mehra et al US 20130067188(hereinafter Mehra) in further view of Okajima et al US 20100245886 (hereinafter Okajima).

As to claim 18, the combination of Goedegebuure, Marano, Eshel, and Mehra does not teach further comprising calculating a distance within the system from the first image forming apparatus or the second image forming apparatus to the third image forming apparatus.
Okajima teaches further comprising calculating a distance within the system from the first image forming apparatus or the second image forming apparatus to the third image forming apparatus (claims 3 and 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, Eshel, Mehra with the teaching of Okajima to determine the distance between the image forming apparatuses such that confidentiality of the printed document is maintained (paragraph 10 of Okajima).

As to claim 19, the combination of Goedegebuure, Marano, Eshel, and Mehra does not teach wherein calculating the distance includes using data from a beacon at the third image forming apparatus. 
Okajima teaches wherein calculating the distance includes using data from a beacon at the third image forming apparatus (claims 3 and 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goedegebuure, Marano, Eshel, Mehra with the teaching of Okajima to determine the distance between the image forming apparatuses such that confidentiality of the printed document is maintained (paragraph 10 of Okajima).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437 

/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437